IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Khula,                              :
                     Appellant           :
                                         :
     v.                                  :   No. 1728 C.D. 2015
                                         :
State Correctional                       :
Institute-Somerset                       :


                                     ORDER



              NOW, October 14, 2016, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge